Citation Nr: 0808909	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-36 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).

In May 2006, the Board issued a decision which denied the 
veteran's claim of entitlement to an initial evaluation in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD).  Thereafter, he appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2007, the Court vacated the Board's May 2006 
decision, and remanded the matter for further adjudication.


FINDING OF FACT

The medical evidence of record shows that the veteran's PTSD 
is manifested by a depressed mood, impaired concentration, 
anxiety, flashbacks, intrusive thoughts, chronic sleep 
impairment, mild memory loss, and moderate social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in May 2002 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records and 
VA medical treatment records have been obtained.  VA 
examinations were provided to the veteran in connection with 
his claim.  While the veteran was not provided with a letter 
notifying him of the criteria that must be satisfied for 
entitlement to an increased initial evaluation, the full text 
of the relevant diagnostic codes was provided to the veteran 
in an August 2004 statement of the case.  See Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Accordingly, the Board finds that the veteran was supplied 
with information sufficient for a reasonable person to 
understand what was needed.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's PTSD claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for PTSD was granted by an April 2003 
rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
November 5, 2001.

A July 2001 VA outpatient mental health report stated that 
the veteran had been married 4 times, including twice to his 
current wife, whom he had been with for 10 years.  He 
reported "rare" contact with his grown children.  The 
veteran reported that he worked as a steamfitter and had been 
employed by the same company for approximately 30 years.  He 
complained of sleep impairment, with nightmares occurring 
with a frequency of once per 3 weeks to a maximum of 2 to 3 
times per week.  The veteran denied experiencing depression, 
but reported avoidance behavior.  He reported that he avoided 
getting close to, or depending on, others.  The veteran had 
few friends and was "excessively concerned" about household 
security.  He reported that he kept busy to prevent intrusive 
thoughts and recollections.  The veteran reported being 
short-tempered and irritable, but was never violent.  On 
mental status examination, the veteran was fully alert, 
oriented, and cognitively intact.  He was cleanly dressed and 
appeared healthy.  The veteran was polite and cooperative, 
and his mood was mildly depressed.  His affect was limited in 
range, he rarely smiled, and he maintained a serious 
demeanor.  The veteran did not have psychotic symptoms, 
flashbacks, or startle reactions.  There was no psychomotor 
retardation, he was not irritable, and suicide and aggressive 
risk were assessed as low.  The diagnosis was PTSD.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60, which contemplates moderate symptoms, such as 
flat affect, circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as few friends and conflicts with 
peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In an August 2001 VA outpatient mental health report, the 
veteran report an improvement in his mood and stress level.  
On mental status examination, the veteran was alert, 
pleasant, and soft spoken.  There were no psychotic symptoms.  
His mood was subdued, but his affect was appropriate and he 
could smile briefly.  The veteran reported that he worked 
full time and his wife thought he had improved.  The report 
stated that the veteran had a low suicide and aggressive 
risk.

In a September 2001 VA outpatient mental health report, the 
veteran reported being better, but with sleep impairment 
since the events of September 11, 2001.  He reported feeling 
more comfortable overall and carried a gun less often.  The 
veteran's wife stated that he was laughing more and seemed 
increasingly at ease.  The report stated that overall 
depression and anxiety had decreased with medication, with a 
temporary increase in symptoms due to world events.  The 
veteran continued to work regularly and his suicide risk was 
low.

A November 2001 VA outpatient mental health report stated 
that the veteran's sleep and anxiety had improved.  The 
report stated that the veteran's wife had noticed an 
improvement and he was working.  On mental status 
examination, the veteran was alert, calm, and cooperative 
with clear thinking and no psychotic signs.  The veteran's 
mood was subdued, but without serious depression.  He had a 
full affect and was able to smile appropriately.  The report 
noted that the veteran experienced nightmares approximately 
once per week, but was able to get back to sleep.

A March 2002 VA outpatient mental health report stated that 
the veteran was alert, oriented, pleasant, cooperative and 
clear thinking with a euthymic mood and affect.  He had no 
psychotic symptoms, was sleeping well, and had occasional 
nightmares.  The veteran reported that he was working 84 
hours per week at the local nuclear power plant and that he 
was doing well at the job, with no problems there or at home.

In a January 2003 VA PTSD examination report, the veteran 
complained of nightmares 2 to 3 times per week, sleep 
impairment, and decreased energy.  He reported feeling 
detached and estranged from others, and having a restricted 
ability to love and care for others.  The veteran avoided 
talking about the war, was made nervous by war movies, and no 
longer enjoyed hunting and fishing.  He had difficulty 
concentrating, preferred to sit close to the door, and he 
felt wary of others.  The veteran was hypervigilant, avoided 
crowds, and felt anxious and nervous in new places.  The 
veteran denied depression and excessive worrying.  He stated 
that he did best when he stayed busy working.  The veteran's 
wife stated that their house was full of mirrors so that the 
veteran could see into the next room, no matter where he was 
standing, and that the veteran kept a loaded gun beside his 
table.  The report noted that the veteran had worked in 
construction since 1973 and had been at his current job for 2 
years.  He denied having any problems at work, but avoided 
some work related events because he did not want to talk 
about the war.  The report noted that the veteran had been 
married for 13 years to his third wife.  He reported that he 
had no relationship with 2 children from his first marriage, 
but that he was still close to a 25 year old stepson and had 
a few friends.

On mental status examination, the veteran was casually 
dressed and appropriately groomed.  He made poor eye contact, 
was frequently shifting in his chair and fidgeting, and his 
mood was anxious.  The veteran had difficulty expressing his 
feelings and concentrating.  His thought processes were goal 
oriented and logical, his memory was grossly intact, and he 
became visibly upset several times during the interview.  The 
veteran denied audiovisual hallucinations.  The diagnosis was 
PTSD, chronic, with mild symptoms that mostly affect his 
martial relationships as well as some social impairment.  The 
examiner assigned a GAF score of 65, which contemplates some 
mild symptoms, such as depressed mood and mild insomnia, or 
some difficulty in social, occupations, or school 
functioning, such as occasional truancy, or theft within the 
household, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See Id.

In a January 2003 VA outpatient mental health report, the 
veteran reported having "good and bad days," with the 
latter outnumbering the former.  He stated that he had 
occasional nightmares and complained of sleep impairment.  
The veteran's wife reported that he was more irritable and 
upset after he watched war movies and since the events of 
September 11, 2001.  The assessment was PTSD.  The report 
noted that the veteran continued to work regularly.  On 
mental status examination, his mood was anxious, he was 
cooperative, his thinking was clear, and his behavior was 
appropriate.

In a May 2003 VA outpatient mental health report, the veteran 
stated that "[e]verything is going smoothly."  He denied 
depression and irritability.  The veteran stated that work 
was "hectic but I am managing."  He stated that he was 
getting along well at work, coped by avoiding crowds at work, 
and used work and hobbies to help occupy his mind.  The 
assessment was PTSD.  On mental status examination, the 
veteran's mood was mildly anxious, he was cheerful, and he 
was coherent.

A February 2004 VA outpatient medical report gave a diagnosis 
of PTSD, chronic, mild-moderate.

In a May 2004 VA mental health telephone contact report, the 
veteran stated that he was "doing well" in regards to PTSD.

In a May 2004 statement, the veteran said that he did not let 
PTSD interfere with his work, but that it caused problems for 
him because he was around more people.  He stated that the 
symptoms were constant and interfered with work and other 
activities.

In an August 2004 VA outpatient mental health report, the 
veteran denied significant PTSD symptoms, other than 
nightmares 2 to 3 times per month, and avoiding crowds.  He 
reported increased sleep impairment, but attributed it to 
work.  The veteran stated, "I can cope a lot better than 
before . . . I'm doing better than I ever have before."  The 
impression was PTSD, chronic and a depressive disorder not 
otherwise specified.  The examiner assigned a GAF score of 65 
to 70, which contemplates mild symptoms.  See Id.

In the October 2004 appeal to the Board, the veteran stated

I continue having problems working with 
fellow employees, I [would] rather work 
alone.  However in the nuclear industry, 
you cannot go out in the plant and work 
alone, it is a safety requirement.  
Therefore to remain employed, I must 
continually [suppress] my feelings.  As 
for a social relationship, I have none, 
outside of my wife and my animals.

In a November 2004 VA PTSD examination report, the veteran 
reported frequent intrusive thoughts and memories about 
Vietnam, occasional nightmares, and flashbacks.  He reported 
that he isolated himself from others, avoided crowds, avoided 
television shows and movies about Vietnam, did not trust 
other people, and had difficulty being emotionally close to 
people other than his wife.  The veteran was hypervigilant, 
had difficulty concentrating, and was occasionally depressed.  
He had lost interest in pleasurable activity, an exaggerated 
startle response, survivor guilt, and a moderate temper.  The 
veteran reported that he was still employed and stated that 
he had "a lot of problems with [PTSD], especially at work 
but I don't let it interfere with my work.  It's not to the 
point that anybody would know but I've got a lot of anxiety 
and nervousness and I want to always be away from that crowd 
at work."

On mental status examination, the veteran's psychosocial 
functioning was impaired.  His thought processes and thought 
content were within normal limits, he did not experience 
delusions or hallucinations, and he denied suicidal and 
homicidal ideation.  The veteran maintained minimal personal 
hygiene and was fully oriented.  His long-term memory was 
intact, but his short-term memory and concentration were 
impaired.  The veteran's judgment was intact, but his speech 
was slow and his mood was depressed.  His impulse control was 
within normal limits and he experienced chronic sleep 
impairment.  The diagnosis was PTSD, chronic, moderate.  The 
examiner assigned a GAF score of 55, which contemplates 
moderate symptoms.  See Id.  The report concluded that the 
veteran had moderate difficulty establishing and maintaining 
effective social and occupational relationships due to PTSD 
and that his psychosocial functional status and quality of 
life had become more significantly impaired since January 
2003.

In a December 2004 VA outpatient mental health report, the 
veteran stated that he was "doing about the same" as he was 
in August 2004.  The examiner assigned a GAF score of 60, 
which contemplates moderate symptoms.  See Id.

In a March 2005 statement, the veteran's wife stated that he 
woke up from PTSD related nightmares covered in sweat.  She 
stated that they did not live a normal life, the veteran went 
outside with a gun when he heard noises at night, and he 
carried a gun while walking in the woods.  She stated that 
they did not go to movies because of the dark room and 
crowds, the veteran had to sit near an exit or corner when 
they went out to eat, and he had placed mirrors around the 
house to allow him to see from every angle.  She further 
stated that the veteran kept survival materials ready at all 
times and they did not have any friends because the veteran 
did not trust anyone.  She also stated that he did not like 
people walking behind him and they went shopping at night to 
avoid crowds.

An April 2005 VA outpatient mental health report noted that 
the veteran had just finished a period when he was working 7 
days a week, 12 hours a day.  The veteran reported that he 
tried to enjoy his time-off, that he continued to isolate 
himself from others, and that he had occasional nightmares.  
The examiner assigned a GAF score of 60, which contemplates 
moderate symptoms.  See Id.

A September 2005 VA outpatient mental health report stated 
that the veteran had no change from April 2005 and that he 
coped with PTSD by staying busy at work and at home.  The 
examiner assigned a GAF score of 60, which contemplates 
moderate symptoms.  See Id.

The Schedule provides that assignment of a 30 percent 
evaluation is warranted for mental disorders with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behaviour, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for mental disorders 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory such as, retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent for 
PTSD.  The medical evidence of record shows that the 
veteran's PTSD is manifested by a depressed mood, impaired 
concentration, anxiety, flashbacks, intrusive thoughts, 
chronic sleep impairment, mild memory loss, and moderate 
social impairment.  These symptoms are nearly entirely in 
accordance with those contemplated by a 30 percent evaluation 
for mental disorders.  The medical evidence of record shows 
that the only manifestations of the higher 50 percent 
evaluation that the veteran experiences are possible 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  In regards to the latter factor, the medical 
evidence of record clearly shows that while the veteran 
prefers isolation and avoids crowds, he has continuously and 
successfully remained fully employed.  Indeed, the evidence 
of record shows that the veteran regularly works long hours, 
including periods of over 80 hours per week.  This is 
indicative of a high level of work competency and 
productivity.  The veteran himself stated in the November 
2004 VA PTSD examination report that he was able to control 
his PTSD symptoms at work to such an extent that none of his 
colleagues we even aware that he experiences them.  
Accordingly, any difficulty that the veteran experiences in 
establishing and maintaining effective work relationships has 
not been shown to result in reduced reliability or 
productivity.

Furthermore, the evidence of record shows that the veteran is 
close to his stepson, has a few friends, and has a long-term 
relationship with his current spouse who is very supportive 
and sympathetic.  While the medical evidence of record does 
show that the veteran tends to isolate himself socially, 
there is no evidence of record that indicates that this 
social impairment impacts his work efficiency or ability to 
perform occupational tasks, let alone reduces his 
occupational reliability or productivity.  These finds are 
substantiated by the veteran's GAF scores, which range from 
55 to 70.  At worst, these scores contemplate moderate 
symptoms, and are often in or bordering on contemplation of 
mild symptoms.  

The Board notes that the September 2007 Court decision stated 
that the Board did not adequately consider the findings set 
forth in the November 2004 VA PTSD examination report, 
particularly in regards to staged ratings.  However, the 
Board once again emphasizes that in the November 2004 VA PTSD 
examination report, the veteran specifically stated that he 
did not "let [PTSD symptoms] interfere with my work.  It's 
not to the point that anybody would know."  The single 
foremost determining factor in awarding compensation for 
service-connected disabilities is "the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  
38 C.F.R. § 4.1 (2007).  The various levels of compensation 
are awarded "to compensate for considerable loss of working 
time from exacerbations or illnesses proportionate to the 
severity of the several grades of the disability."  Id.  
This occupational basis for disability compensation rates is 
further embodied in the General Rating Formula for Mental 
Disorders, which specifically singles out occupational 
impairment, in its various forms, as the main basis on which 
to evaluate psychiatric disabilities.  The various symptoms 
listed in the General Rating Formula for Mental Disorders are 
merely descriptors designed to aid in the determination of 
the level of occupational impairment experienced by the 
veteran.

In this particular case, while the veteran experiences a 
range of symptomatology that includes a few symptoms listed 
in the higher 50 percent evaluation, the evidence of record 
clearly shows that he experiences little to no occupational 
impairment, as demonstrated by over 30 years of continuous 
employment in a field requiring regular interaction with co-
workers and bosses, including recent periods of work of more 
than 80 hours per week.  While the November 2005 VA PTSD 
examination report does indicate a 'peak' level of 
symptomatology, even at that time the veteran stated that his 
symptoms were not sufficiently severe that his co-workers 
were even aware that they existed, let alone impacted his 
reliability or productivity.  

Moreover, when evaluating a mental disorder, VA must consider 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  VA must 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2007).  Importantly, when evaluating the level of 
disability from a mental disorder, VA will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

Furthermore, 38 C.F.R. § 4.7 only requires that the higher of 
2 evaluations be assigned "if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7 (2007).  In this case, 38 C.F.R. § 4.7 is not 
determinative, as the medical evidence clearly shows that the 
significant majority of the veteran's PTSD symptoms fall 
within the criteria for a 30 percent evaluation.  See 
38 C.F.R. § 4.126.  Accordingly, the disability picture more 
nearly approximates the criteria for the lower rating and 
thus a higher evaluation is not warranted under 38 C.F.R. 
§ 4.7.

Accordingly, a higher staged rating is not warranted for this 
period of time, or any other, as the medical evidence of 
record does not show that the veteran's PTSD symptoms have 
ever resulted in occupational impairment of the level 
required for a 50 percent evaluation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence shows that the veteran's PTSD symptoms more nearly 
approximate the criteria for a 30 percent evaluation, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49; 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER

An initial evaluation in excess of 30 percent for 
post-traumatic stress disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


